     Case 2:20-cv-02001-APG-VCF Document 29 Filed 08/16/21 Page 1 of 2




 1 Matthew C. Addison (NSBN 4201)
   Sarah A. Ferguson (NSBN 14515)
 2 MCDONALD CARANO, LLP
   100 W. Liberty Street, Tenth Floor
 3 Reno, NV 89501
   Telephone: (775) 788-2000
 4 sferguson@mcdonaldcarano.com
   maddison@mcdonaldcarano.com
 5
   Attorneys for Defendant
 6 Credit Acceptance Corporation

 7                          IN THE UNITED STATES DISTRICT COURT

 8                                FOR THE DISTRICT OF NEVADA

 9 WILLIAM JACKSON,
                                                         Case No. 2:20-cv-02001-APG-VCF
10                 Plaintiff,
11          vs.                                          STIPULATION TO EXTEND TIME TO
                                                         RESPOND TO THE COMPLAINT
12 EQUIFAX INFORMATION SYSTEMS, LLC,
   and CREDIT ACCEPTANCE                                 (Third Request)
13 CORPORATION,

14                 Defendants.
15

16

17          Plaintiff William Jackson (“Plaintiff”) and Defendant Credit Acceptance Corporation

18 (“Credit Acceptance”), by and between their respective counsel of record, hereby stipulate and agree

19 to extend the time Credit Acceptance has to respond to Plaintiff’s Complaint up to and including

20 September 7, 2021, as follows:

21          1.     Plaintiff filed his Complaint against Credit Acceptance and Equifax Information

22 Services, LLC on October 30, 2020. (ECF No. 1.)

23          2.     On June 28, 2021, the Court granted the parties’ Joint Stipulation to Vacate Default

24 Judgment and Clerk’s Entry of Default, and to Extend Time for Credit Acceptance to Respond to

25 the Complaint, making Credit Acceptance’s response to the Complaint originally due July 26, 2021.

26 (ECF Nos. 23-24.)

27 / / /

28 / / /


                                                     1
     Case 2:20-cv-02001-APG-VCF Document 29 Filed 08/16/21 Page 2 of 2




 1           3.       On July 26, 2021, the Court granted the parties’ Stipulation to Extend Time to

 2 Respond to the Complaint, extending Credit Acceptance’s time to respond to the Complaint to and

 3 including August 16, 2021. (ECF Nos. 26-27.)

 4           4.       Since then, Plaintiff and Credit Acceptance have been engaged in discussions that

 5 may resolve this case. To allow these discussions to conclude, potentially avoiding further

 6 unnecessary time and expense, Credit Acceptance respectfully requests and additional 22-day

 7 extension of time, to and including September 7, 2021, to respond to the Complaint.

 8           5.       This is Credit Acceptance’s third request for an extension of time to respond to

 9 Plaintiff’s Complaint and is not made for purposes of delay.

10           6.       The parties stipulate and agree that the requested extension will not interfere with
11 any deadlines in this case, as the case is in its early stages and no scheduling order has yet been

12 entered. Further, no party will be prejudiced by the Court granting Credit Acceptance’s request.

13           IT IS SO STIPULATED AND AGREED:
14 DATED August 16, 2021.                           DATED August 16, 2021.

15 COGBURN LAW OFFICES                              MCDONALD CARANO, LLP
16 By: /s/ Erik W. Fox (with consent)               By: /s/ Sarah Ferguson
   Erik W. Fox (NSBN 8804)                          Matthew C. Addison (NSBN 4201) Sarah A.
17 2580 St. Rose Parkway, Suite 330
                                                    Ferguson (NSBN 14515) MCDONALD CARANO,
   Henderson, NV 89074
18 Telephone: (702) 748-7777                        LLP
                                                    100 W. Liberty Street, Tenth Floor
19 Attorney for Plaintiff                           Reno, NV 89501
                                                    Telephone: (775) 788-2000
20

21                                                  Attorneys for Defendant

22                                                    ***

23                                                  ORDER

24                                                  IT IS SO ORDERED.

25
                                                    ___________________________________
26                                                  UNITED STATES MAGISTRATE JUDGE
27                                                           8-16-2021
                                                    DATED: ___________________________
28    4829-6854-5782, v. 1



                                                        2
